NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOE E. MORGAN,
Plaintiff-Appellcmt,
V.
UNITED STATES,
Defer,dan.t-Appellee.
2012-5018
Appeal from the United States Court of Federal
ClaiInS in case n0. 10-CV-504, Judge George W. Miller.
ON MOTION
0 R D E R
J0e E. Morgan moves for leave to proceed in forma
pauper1s.
Morgan is incarcerated Pursuant to the Prisoner
Litigation Refor1n Act of 1995, this court may not author-
ize the prosecution of an appeal by a prisoner without the
prepayment of fees 28 U.S.C. § 1915. A prisoner is no
longer afforded the alternative of proceeding without

MORGAN V. US 2
payment of Eling fees, but must, in time, pay the $450
filing fee in its entirety. When funds exist, an initial
partial payment must be made consisting of 20% of the
greater of (a) the average monthly deposits to the pris-
oner’s account or (b) the average monthly balance in the
prisoner’s account for the six-month period immediately
preceding the filing of the notice of appeal. 28 U.S.C. §
1915(b)(1). Thereafter, the prisoner is required to make
monthly payments of 20% of the preceding month’s in-
come credited to the prisoner’s account. 28 U.S.C. §
1915(b)(2). The agency with custody of the prisoner must
forward payments from the prisoner’s account each time
the amount in the account exceeds $1O until the $45O
filing fee is paid in full. Id.
By separate letter, the custodian of Morgan’s prison
account is being directed to make the necessary arrange-
ments to forward the filing fee to the court. _
Accordingly,
IT IS ORDERED THAT
Morgan’s motion to proceed in forma pauperis is de-
nied.
FoR THE CoURT
MAR 1 2 2012
/s/ J an H0rba1y
Date J an Horba1y
Clerk
cc: Joe E. Morgan
ILED
La11r